816 So. 2d 136 (2002)
Montgomery Blair SIBLEY, Sr., in his individual capacity and as Trustee of the Minor Children's Trusts, Appellant,
v.
Barbara SIBLEY, Appellee.
No. 3D01-2173.
District Court of Appeal of Florida, Third District.
March 27, 2002.
Rehearing and Rehearing Denied May 29, 2002.
Montgomery Blair Sibley (Virginia), for appellant.
Bette E. Quiat; Jay M. Levy, Miami, for appellee.
Before GREEN and SHEVIN, JJ. and NESBITT, Senior Judge.
Rehearing and Rehearing En Banc Denied May 29, 2002.
PER CURIAM.
We affirm the trial court's order compelling the father to pay for his daughter's college education expenses pursuant to the terms of the parties' marital settlement agreement. Our affirmance, however, is without prejudice for the father to pursue modification of their agreement with the lower court based upon his current ability to pay for such expenses. We, of course, express no opinion as to the merits of any claim for modification at this juncture.
Affirmed as modified.